Appeal from an order insofar as it dismisses, for insufficiency, the first cause of action alleged in the amended complaint, whereby appellants, former clients of respondent, an attorney, seek to set aside a stipulation settling a prior action, the findings of fact, the conclusions of law and the judgment entered thereon. Order modified by adding the words “ with leave to plead over ” after the word “ dismissed ” in the first ordering paragraph. As so modified, order insofar as appealed from unanimously affirmed, without costs, with leave to appellants, if so advised, to serve a further amended complaint within ten days after the entry of the order hereon. The stipulation settling the prior action terminated that litigation and brought into being a new contract. (Hegeman v. Conrad, 284 App. Div. 969.) That stipulation may not be set aside except for reasons that would invalidate a contract, such as fraud or overreaching. (Yonkers Fur Dressing Co. v. Royal Ins. Co., 247 N. Y. 435.) Such allegations with respect to the contract of settlement are absent from the amended complaint. Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.